Citation Nr: 1637289	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability (claimed as joint pain due to an undiagnosed illness).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from November 1986 to February 1992, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

An October 2015 Board decision denied service connection for a left knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to a Joint Motion of the Parties, in May 2016, the Court vacated the Board's decision and remanded the claim to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the claim and explained that a prior January 2014 examination was materially inadequate because it indicated that the Veteran's service treatment records showed no sign of left knee injury, when, in fact, June and August 1989 service treatment records showed treatment for left knee pain.  The Board instructed that the Veteran should be afforded a new VA examination.  The remand specifically instructed that the examiner should comment on in-service treatment of the left knee in July 1989 and August 1989.

In the Joint Motion, the parties noted that the Veteran was afforded a VA examination in July 2015, but the examiner did not comment on the in-service treatment of the left knee.  The Joint Motion found that the Board failed to ensure compliance with the remand instructions and that a remand was warranted to obtain a medical opinion in compliance with the April 2015 remand.  Therefore, in accordance with the findings of the joint motion, the Board finds that a remand is warranted for a new VA examination to determine the etiology of a left knee disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of a left knee condition.  The claims file should be provided for the examiner's review.  The examination report should indicate that the claims file was reviewed.  All testing deemed necessary must be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's current left knee disability is causally related to his active service or any incident therein.  

The examiner should comment on the in-service treatment of the left knee in June 1989 and August 1989.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resort to speculation, the examiner should expressly state this and provide a supporting rationale as to why an opinion cannot be furnished without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




